Citation Nr: 1629019	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  06-07 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for deep venous thrombosis.


REPRESENTATION

Appellant represented by:	Rick D. Little, Agent


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) with the Army National Guard from October 1968 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  It was most recently before the Board in November 2014, when it was remanded for further development.


FINDINGS OF FACT

1. An unappealed July 1969 rating decision denied the Veteran service connection for a back disability, spondylolisthesis, based on a finding that it preexisted service and was not incurred in or aggravated by service.

2. Evidence received since the July 1969 rating decision does not tend to show that the Veteran has a low back disability that was incurred in or aggravated by service, does not relate to the unestablished fact necessary to substantiate the claim of service connection, and does not raise a reasonable possibility of substantiating such claim.

3. An acquired psychiatric disorder, to include PTSD, was not manifested in service and is not shown to be related to service.

4. Deep venous thrombosis was not manifested in service and is not shown to be related to service.



CONCLUSIONS OF LAW

1. New and material evidence has not been received, and the claim for service connection for a low back disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2. Service connection for an acquired psychiatric disorder, to include PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3. Service connection for deep venous thrombosis is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

With respect to the low back disability claim, an April 2005 letter notified the claimant of the meaning of new and material evidence and of what evidence and information is (1) necessary to reopen the claim; (2) necessary to substantiate each element of the underlying service connection claim; and (3) specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  The letter also explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  He was also advised of disability rating and effective date criteria.

With respect to the acquired psychiatric disorder and deep venous thrombosis claims, the notice requirements have been met.  The April 2005 letter also notified the Veteran of the information needed to substantiate and complete his claims of service connection, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain. 

Regarding the duty to assist, the Veteran's service medical records have been secured, as have his post-service VA medical records and Social Security Administration (SSA) records.  While the Veteran has had post-service private medical treatment, he has not responded to numerous attempts to obtain the necessary authorization to secure these records.  The Board emphasizes that the duty to assist is a two-way street.  See Wood v. Derwinski, 1 Vet. App 190, 193 (1991).  The Veteran has not identified any additional records that could be used to support his claims.  The duty to assist has been satisfied.

The Veteran was not afforded a VA examination for his claims for service connection for an acquired psychiatric disorder, to include PTSD, and deep venous thrombosis.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to these claims, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Board concludes an examination and opinion with respect to these claims for service connection for an acquired psychiatric disorder, to include PTSD, and deep venous thrombosis is not needed, as there is no evidence of an event, injury, or disease in service, or of a nexus between any current symptoms and the Veteran's service.

No additional pertinent evidence has been identified by the Veteran as relevant to the issues adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

New and Material Evidence

A July 1969 rating decision denied service connection for spondylolisthesis.  The claim was denied based on a finding that the condition existed prior to service and was not aggravated or worsened during service.  The decision became final because the Veteran did not initiate an appeal or submit new and material evidence within one year of the determination.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.1103.

However, a final decision shall be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a "low threshold."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The pertinent evidence of record in July 1969 consisted of the Veteran's service records, which included a statement from his private physician that his back condition existed prior to service, and which did not show back injury during his brief period of service.  Evidence received since the July 1969 rating decision includes VA medical records and Social Security Administration (SSA) records.

The additional VA and SSA records submitted by the Veteran do not indicate that a low back disability was incurred in or aggravated during service.  Therefore, they are not material evidence.

In summary, because the claim of service connection for a low back disability was previously denied on the basis that the disability preexisted service, for evidence to be new and material, it would have to show that the Veteran has a back disability that was incurred in or aggravated by his service.  No evidence received since the prior final rating decision is competent evidence that the Veteran has such a low back disability.  Accordingly, the Board finds that new and material evidence has not been received, and that the claim of service connection for a low back disability may not be reopened.

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Active military service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6; see Mercado-Martinez v. West, 11 Vet. App. 415 (1998).

To substantiate a claim of service connection, there must be evidence of: a current disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When a claim of service connection is based on a period of ACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of the ACDUTRA alone.  Id.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ACDUTRA.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.  Service connection on a presumptive basis is also not warranted for periods of ACDUTRA.  Smith, 24 Vet. App. at 46-47.  Accordingly, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112 and 1137, and 38 C.F.R. § 3.309, do not apply as to any back arthritis.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Acquired Psychiatric Disorder and Deep Venous Thrombosis

The Veteran contends he has an acquired psychiatric disorder and deep venous thrombosis due to his military service.  Specifically, in his December 2004 claim, he reported he served in Vietnam from March 1967 to November 1968; that he was exposed to Agent Orange, asbestos, and ionizing radiation during service; and that "post traumatic syndrome" and "deep thrombosis" began in March 1967.

The Veteran's service records reflect that he was a member of the California National Guard and served on active duty for training from October 1968 to November 1968.  He had no other service, to include overseas service or service in the Republic of Vietnam.  His service treatment records do not reflect complaints of, or treatment for, an acquired psychiatric disorder, to include PTSD, or of deep venous thrombosis.

No treatment records are associated with the claims file that show an acquired psychiatric disorder, to include PTSD, or deep venous thrombosis related to the Veteran's military service.

While the Veteran is competent to report experiencing an acquired psychiatric disorder and deep venous thrombosis, he is not competent to provide an opinion on the etiology of these disabilities.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  Therefore, to the extent that the Veteran may allege a causal relationship, the Board notes that such statements are beyond his competence.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Further, any such assertions that these disabilities are due to service are not credible when viewed against the overall evidence, which show the Veteran had one month of ACDUTRA, did not serve overseas, to include in Vietnam, and did not complain of an acquired psychiatric disorder or deep venous thrombosis during his period of ACDUTRA.

The preponderance of the evidence is against the claims, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).



ORDER

The petition to reopen a claim for service connection for a low back disability is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Entitlement to service connection for deep venous thrombosis is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


